Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 4/11/2019. 
Claims 1-20 are pending in this Office Action. Claims 1 and 11 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
Claim 11 is directed to a system.  However, this system as claimed is reasonably interpreted as entirely software which amounts to descriptive material per se.  There is no hardware recited in the claim that would permit the functionality of the system to be realized.  See MPEP 2106.01.  Examiner suggests to amend the claims to cover only statutory embodiments by adding the limitation “hardware processor” and “memory” to the claim to ascertain that the claims fall within the statutory classes of § 101.
Dependent claims 12-20 are also rejected as they do not remedy the deficiencies of the claim from which they depend on.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (US Pub. No. 2013/0081109 A1), hereinafter “Venkataraman”.
Venkataraman teaches a method for providing heterogeneous access to a plurality of tenant databases of different types (Venkataraman, See ABSTRACT), the method comprising: 
receiving, by a delegator intermediary to a plurality of clients and a plurality of tenant databases, from a client of the plurality of clients (Venkataraman, See Figures 2-3), a request to perform a database related action, the request identifying (Venkataraman, See [0017], As used herein, a "tenant-specific data access command" is a data access command that has been generated for the tenant who invoked the application on the computer system. In the simplest sense, a tenant-specific data access command could include both the non-tenant-specific data access command as well as the unique identifier associated with the tenant such that the data connector only accesses a subset of data associated with the unique identifier of the tenant. In another embodiment, the translator could simply append the name of a database or database table assigned to that tenant to the non-specific data access command when generating the tenant-specific data access command. (In such embodiments, the named database or database table could be set up to be associated with only that one tenant) In yet another embodiment, the translator could parse the non-tenant-specific data access command into its component parts and perform an analysis of the data access command with respect to the unique identifier associated with the tenant in order to construct an appropriate tenant-specific data access command) and does not explicitly disclose the request identifying a query type.
However, Venkataraman teaches in another embodiment, the translator could simply append the name of a database or database table assigned to that tenant to the non-specific data access command when generating the tenant-specific data access command. (In such the translator could parse the non-tenant-specific data access command into its component parts and perform an analysis of the data access command with respect to the unique identifier associated with the tenant in order to construct an appropriate tenant-specific data access command (Venkataraman, See [0017]).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to know that Venkataraman has to identify database type of the request in order for translator to construct an appropriate tenant-specific data access command.
Venkataraman further teaches:
 the plurality of tenant databases including one or more first tenant databases of a first database type and one or more second tenant databases of a second database type (Venkataraman, See [0012], a "data repository" is any repository of data, which includes databases, such as SQL Server.RTM., Oracle.RTM., and Microsoft Access.RTM); 
identifying, by the delegator, using the tenant identifier included in the request, a tenant database for transmitting a second request to the tenant database (Venkataraman, See [0019], The translator could also be configured to optimize the tenant-specific data access command in order in accordance with one or more algorithms. For example, an algorithm could be used that optimizes a data access command depending upon what type of data repository is being accessed, or an algorithm could be used that optimizes a data access command depending upon what type of application is attempting to access the data repository. By using such algorithms, the translator could parse the non-tenant-specific data access command, generate a tenant-specific data access command using the non-tenant-specific data access command and the unique identifier associated with the tenant, and could then optimize the tenant-specific data the translator could possibly create two or more tenant-specific data access commands. For example, separate tenant-specific data access commands could be created to access data in different data repositories, or a plurality of tenant-specific data access commands could be executed serially or concurrently on the same data repository to optimize performance); 
determining, by the delegator, a database type corresponding to the identified tenant database (Venkataraman, See [0019], The translator could also be configured to optimize the tenant-specific data access command in order in accordance with one or more algorithms. For example, an algorithm could be used that optimizes a data access command depending upon what type of data repository is being accessed, or an algorithm could be used that optimizes a data access command depending upon what type of application is attempting to access the data repository. By using such algorithms, the translator could parse the non-tenant-specific data access command, generate a tenant-specific data access command using the non-tenant-specific data access command and the unique identifier associated with the tenant, and could then optimize the tenant-specific data access command before execution to reduce the load on the data collection module. In contemplated embodiments, the translator could possibly create two or more tenant-specific data access commands. For example, separate tenant-specific data access commands could be created to access data in different data repositories, or a plurality of tenant-specific data access commands could be executed serially or concurrently on the same data repository to optimize performance);
 selecting, from a plurality of drivers corresponding to respective database types, a driver based on the database type for the identified tenant database (Venkataraman, See allows an application to send data access commands to a data repository based on well-known standards adopted by the industry, such as an ODBC driver, a JDBC driver, and an ADOdb driver, or based on standards that will be adopted by the industry for other data repositories. Alternatively, the data collection module could execute the data access command using one or more proprietary database drivers, or a combination thereof. Proprietary database drivers might be necessary, for example, where the data repository is a specialized proprietary device); and 
establishing, by the delegator using the selected driver, a database connection between the delegator and the identified tenant database for performing the database related action of the request (Venkataraman, See [0022], Once the database module executes the data access command, the interface module preferably retrieves a result set and returns that result set to the application, where the data access command requests a result set.). 

Regarding claim 2, Venkataraman further teaches the method of claim 1, wherein the database related action includes a query for execution, and wherein the method further comprises: executing, by the delegator using the database connection, the query to retrieve data from the identified database; generating, by the delegator, a statement based on the retrieved data; and transmitting, from the delegator to the client, the statement corresponding to the query (Venkataraman, See [0022]). 
Venkataraman further teaches the method of claim 1, further comprising: storing, by the delegator, table metadata corresponding to the identified database in a cache maintained by the delegator (Venkataraman, See [0018]). 
Regarding claim 4, Venkataraman further teaches the method of claim 3, wherein the delegator stores the table metadata in the cache until expiration of the database connection or alteration to a structure of a table corresponding to the table metadata (Venkataraman, See [0018]). 
Regarding claim 5, Venkataraman further teaches the method of claim 1, further comprising: establishing, between the delegator and the client, a client connection responsive to receiving a connection request from the client, wherein the request to perform the database related action is received via the client connection (Venkataraman, See [0037]-[0038]). 
Regarding claim 6, Venkataraman further teaches the method of claim 5, wherein the database related action of the request is one of a plurality of database related actions of the request, and wherein the method further comprises: terminating, by the delegator, the client connection responsive to execution of each of the plurality of database related actions (Venkataraman, See [0022]). 
Regarding claim 8, Venkataraman further teaches the method of claim 1, wherein the delegator establishes the database connection between the delegator and the identified tenant database for performing the database related action of the request using the selected driver, log-in credentials associated with a user of the client, and a connection string from the request (Venkataraman, See [0043]). 
Venkataraman further teaches the method of claim 1, wherein the identified database is a first tenant database having the first database type, and the request is a request for connection to the first tenant database and a second tenant database having the second database type (Venkataraman, See [0012] and [0017]). 
Regarding claim 10, Venkataraman further teaches the method of claim 9, wherein the database connection is a first database connection, and wherein the method further comprises: establishing, by the delegator, a second database connection between the delegator and the second tenant database using a second driver corresponding to the second database type for the second tenant database, the first database connection and second database connection being connections within a connection pool between the delegator and the plurality of databases (Venkataraman, See [0012] and [0017]). 

Regarding claim 11, Venkataraman teaches a system for providing heterogeneous access to a plurality of tenant databases of different types (Venkataraman, See ABSTRACT), the system comprising: 
a delegator arranged intermediary to a plurality of clients and a plurality of database servers configured to be communicably coupled to the plurality of clients and the plurality of servers (Venkataraman, See Figures 2-3), the delegator configured to: 
receive, from a client of the plurality of clients, a request to perform a database related action, the request identifying (Venkataraman, See [0017], As used herein, a "tenant-specific data access command" is a data access command that has been generated for the tenant who invoked the application on the computer system. In the simplest sense, a tenant-specific data access command could include both the non-tenant-specific data access command as well as the unique identifier associated with the tenant such that the data connector only accesses a subset of data associated with the unique identifier of the tenant. In another embodiment, the translator could simply append the name of a database or database table assigned to that tenant to the non-specific data access command when generating the tenant-specific data access command. (In such embodiments, the named database or database table could be set up to be associated with only that one tenant) In yet another embodiment, the translator could parse the non-tenant-specific data access command into its component parts and perform an analysis of the data access command with respect to the unique identifier associated with the tenant in order to construct an appropriate tenant-specific data access command) and does not explicitly disclose the request identifying a query type.
However, Venkataraman teaches in another embodiment, the translator could simply append the name of a database or database table assigned to that tenant to the non-specific data access command when generating the tenant-specific data access command. (In such embodiments, the named database or database table could be set up to be associated with only that one tenant) In yet another embodiment, the translator could parse the non-tenant-specific data access command into its component parts and perform an analysis of the data access command with respect to the unique identifier associated with the tenant in order to construct an appropriate tenant-specific data access command (Venkataraman, See [0017]).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to know that Venkataraman has to identify database type of the request in order for translator to construct an appropriate tenant-specific data access command.
Venkataraman further teaches:
 the plurality of tenant databases including one or more first tenant databases of a first database type and one or more second tenant databases of a second database type (Venkataraman, See [0012], a "data repository" is any repository of data, which includes databases, such as SQL Server.RTM., Oracle.RTM., and Microsoft Access.RTM); 
identify, by the delegator, using the tenant identifier included in the request, a tenant database for transmitting a second request to the tenant database (Venkataraman, See [0019], The translator could also be configured to optimize the tenant-specific data access command in order in accordance with one or more algorithms. For example, an algorithm could be used that optimizes a data access command depending upon what type of data repository is being accessed, or an algorithm could be used that optimizes a data access command depending upon what type of application is attempting to access the data repository. By using such algorithms, the translator could parse the non-tenant-specific data access command, generate a tenant-specific data access command using the non-tenant-specific data access command and the unique identifier associated with the tenant, and could then optimize the tenant-specific data access command before execution to reduce the load on the data collection module. In contemplated embodiments, the translator could possibly create two or more tenant-specific data access commands. For example, separate tenant-specific data access commands could be created to access data in different data repositories, or a plurality of tenant-specific data access commands could be executed serially or concurrently on the same data repository to optimize performance); 
determine, by the delegator, a database type corresponding to the identified tenant database (Venkataraman, See [0019], The translator could also be configured to optimize the tenant-specific data access command in order in accordance with one or more algorithms. For , separate tenant-specific data access commands could be created to access data in different data repositories, or a plurality of tenant-specific data access commands could be executed serially or concurrently on the same data repository to optimize performance);
select, from a plurality of drivers corresponding to respective database types, a driver based on the database type for the identified tenant database (Venkataraman, See [0021], The data collection module could execute the data access command via one or more appropriate standard database connector. As used herein, a "standard database connector" is a computer module that allows an application to send data access commands to a data repository based on well-known standards adopted by the industry, such as an ODBC driver, a JDBC driver, and an ADOdb driver, or based on standards that will be adopted by the industry for other data repositories. Alternatively, the data collection module could execute the data access command using one or more proprietary database drivers, or a combination thereof. Proprietary database drivers might be necessary, for example, where the data repository is a specialized proprietary device); and 
establish, by the delegator using the selected driver, a database connection between the delegator and the identified tenant database for performing the database related action of the request (Venkataraman, See [0022], Once the database module executes the data access command, the interface module preferably retrieves a result set and returns that result set to the application, where the data access command requests a result set.).

Regarding claims 12-16 and 18-20, the instant claims are system claims which correspond to the method claims 2-6 and 8-10 above, therefore they are rejected for the same reason as set forth above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman  as applied to claims 1 and 11 above, and further in view of HELLWEGE et al. (US Pub. No. 2019/0065319 A1), hereinafter “HELLWEGE”.
Regarding claim 7, Venkataraman does not explicitly disclose the method of claim 5, wherein the client connection is a HyperText Transmission Protocol/2 (HTTP/2) connection via which the delegator receives a plurality of requests including the request. 
However, HELLWEGE teaches the method of claim 5, wherein the client connection is a HyperText Transmission Protocol/2 (HTTP/2) connection via which the delegator receives a plurality of requests including the request (HELLWEGE, See [0038], The requests communicated by the client 230 to the data storage server 210 may comprise, for example, hypertext transfer protocol (HTTP) requests (e.g., HTTP 1.1, HTTP/2)). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Venkataraman and HELLWEGE because HELLWEGE provides systems and methods are disclosed for reconstructing a file hierarchy by scanning attributes of stored files. Stored files can have a file hierarchy that is maintained in a database stored on a storage device. The files can be stored as objects on the device using a flat file structure. The file database provides the file hierarchy. The systems and methods disclosed herein store information in file system extended attributes for individual storage files such that the database can be reconstructed by scanning the storage files, using values in the extended attributes to recreate the hierarchical database (HELLWEGE, See ABSTRACT) can be utilized by Venkataraman to implement a particular communication protocol that both the server interface application  of the client  and the client application interface of the data storage server  are designed to execute.

Regarding claim 17, the instant claim is a system claim which corresponds to the method claim 7 above, therefore it is rejected for the same reason as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168